Citation Nr: 0807316	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-27 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, claimed as a result of exposure to herbicides, 
mustard gas, and asbestos.  

2.  Entitlement to service connection for memory loss, 
claimed as a result of exposure to herbicides, mustard gas, 
and asbestos.  

3.  Entitlement to service connection for a skin rash, 
claimed as a result of exposure to herbicides, mustard gas, 
and asbestos.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L.G.R.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the claims.  

The veteran presented testimony at a hearing before a 
Decision Review Officer (DRO) in December 2005.  A transcript 
of the hearing is of record.  


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran has a nervous condition.  

2.  There is no medical evidence of record showing that the 
veteran has loss of memory.  

3.  There is no medical evidence of record showing that the 
veteran has a skin rash.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a nervous 
condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for memory loss have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  The criteria for service connection for a skin rash have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

The veteran contends that he has a nervous condition, loss of 
memory, and a skin rash as a result of active service.  See 
July 2004 VA Form 21-526.  He asserts that these conditions 
were caused by exposure to Agent Orange, mustard gas and 
asbestos.  See July 2004 VA Form 21-4138; August 2005 VA Form 
9.  

The veteran presented testimony before a DRO in December 
2005.  He indicated that he started having problems with a 
nervous condition about 10 years prior and denied getting any 
medical treatment or taking medication for a nervous 
condition.  The veteran was unable to recall when he first 
realized he was having problems with his memory and reported 
that he first noticed skin rash problems approximately 25 
years prior, i.e., in 1980.  He denied receiving any current 
treatment related to any of the conditions.  See hearing 
transcript.  

In a December 2004 VA Form 21-4138, the veteran acknowledged 
that he does not have evidence showing the conditions he is 
claiming entitlement to service connection for were caused by 
asbestos, but asserts that he was exposed to asbestos onboard 
the U.S.S. Cleveland and the U.S.S. Kitty Hawk.  The veteran 
also acknowledges that he does not have medical evidence 
showing these conditions existed from military service to the 
present time, but contends that he was exposed to herbicides 
while stationed in Vietnam.  

The veteran's service medical records reveal that he was 
treated for a rash on his back in July 1970.  An impression 
of heat rash caused by excessive sweating was made.  See sick 
call treatment record.  The service medical records are 
devoid of reference to complaint of, or treatment for, a 
nervous condition or memory loss.  At the time of his release 
from active duty, clinical evaluation of the veteran's skin 
and psychiatric functioning was normal and there were no 
references to a skin rash, memory loss, or a nervous 
condition.  See November 1971 report of medical examination.  

Post-service medical records associated with the claims 
folder contain no reference to complaint of, or treatment 
for, a skin rash, a nervous condition, or loss of memory.  
See records from Dr. W. Young; records from Dr. J. Singh; VA 
treatment records.  Mini-mental status examination was within 
normal limits in December 2005.  See VA treatment note, dated 
December 28, 2005.  On VA Agent Orange examination in January 
2006, the veteran denied any psychiatric illness.  
Examination of the skin showed only fungus of both great toe 
nails.  Otherwise, the skin was smooth and warm without 
excoriation.  There were no complaints or findings of memory 
loss.

The Board notes that the veteran received VA treatment 
related to a diagnosis of tinea unguium for the bilateral 
great toenails, for which service connection was granted in a 
June 2006 rating decision.  

The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In the 
absence of competent medical evidence showing that the 
veteran has a nervous condition, loss of memory, and a skin 
rash (other than tinea unguium), service connection is not 
warranted.  

With respect to his skin, the Board notes that the veteran is 
competent to provide evidence on the occurrence of observable 
symptoms; however, he is not competent to make a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Further, he does not contend that he was treated 
for any of the claimed conditions during service or for many 
years thereafter.  Rather, he argues that these conditions 
were caused by exposure to Agent Orange, mustard gas, and 
asbestos.  Similarly, while he is competent to report his 
current symptoms, his statements are not competent evidence 
of the etiology of such conditions.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the October 2004 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence necessary to substantiate his claims for 
service connection and of his and VA's respective duties in 
obtaining evidence.  He was also asked to send any evidence 
in his possession that pertained to the claims.  See August 
2004 letter.  Accordingly, the duty to notify has been 
fulfilled concerning these claims.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See March 2006 letter.  The claims were readjudicated in a 
June 2006 supplemental statement of the case.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical, private and VA 
treatment records have been associated with the claims 
folder.  The veteran's representative contends that pursuant 
to Connolly v. Derwinski, 1 Vet. App. 566 (1991), VA should 
conduct a VA examination.  See February 2008 informal hearing 
presentation.  The veteran was afforded a VA Agent Orange 
examination in January 2006, and the Board finds that an 
additional examination and/or medical opinion is not 
required.  At his hearing, the veteran denied having problems 
with a nervous condition, loss of memory, or skin rash during 
service.  He denied having any problems with his nerves until 
10 years after service and did not recall when he first 
started having problems with his memory.  He also stated that 
he first realized that he had a skin rash about 20 to 25 
years ago (in 1980), described as lumps under his skin all 
over his body.  The service medical records show only a 
single finding of a heat rash on the back in 1970, and were 
negative for any complaints or findings of a nervous disorder 
or memory loss.  The veteran has not reported experiencing 
continuity of symptomatology related to any of these 
conditions.  As discussed above, he claims that they had 
their onset after service and were caused by exposure to 
Agent Orange, mustard gas, and asbestos.  In the absence of 
competent lay or medical evidence indicating that the claimed 
disabilities or symptoms may be associated with an 
established event, injury, or disease in service, an 
additional VA examination and/or medical opinion is not 
warranted.  See 38 C.F.R. § 3.159(c)(4) (2007).  The record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a nervous condition is denied.

Service connection for memory loss is denied.

Service connection for a skin rash is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


